Exhibit 99.13 The following is the consolidated estimated (projected) results of operations of the Company’s 2016 fiscal year as presented to Chaffe and Associates for the valuation of the Company’s common stock. The information disclosed below is in a summarized and consolidated format that is similar to the format in which the Company reports financial information to the public and its shareholders. Thisexhibit includes “forward-looking” information statements, as defined in the Private Securities Litigation Reform Act of 1995, including projected performance and income. Actual results may differ from those provided in the forward-looking statements. The projections are subject to various conditions and may not occur. Even if these events do occur, the ultimate results may differ substantially. 1 Champion Industries, Inc. and Subsidiaries Projected Consolidated Statements of Operations Projections for the Year Ended October 31, 2016 (1) Revenues $ Cost of sales Gross profit Selling, general and administrative expenses Income from operations Other income (expenses) ) Income before income taxes Income tax benefit (2) Net income $ (1) These projections were based on historical performance and trends for each of the Company's operating divisions with adjustments made for known and unknown events thatthe Company expects to occur in 2016. The Company or its management give no assurance that these results will materialize. (2) At the time completed, this was the estimated net result of reversing the valuation allowance the Company carries against its net deferred tax assets. This assumption is based on a profitable fiscal 2016 that would indicate the ability to generate sufficient future income to utilize such tax assets. Actual results and tax valuation allowance reversals could differ significantly. 2
